Appellants' brief does not comply with the rules of this court and therefore no question is presented to us.
Rule 2-17 (e) provides that appellants' brief must contain "A concise statement of so much of the record as fully presents every error and exception relied on, referring to the pages and lines of the transcript." Appellants' brief here contains only the evidence and the judgment. There are no rulings of the court and no pleadings, and no references to the transcript.
The judgment is for appellee in the sum of $150 on appellee's cross-complaint and against appellants on their complaint. But neither the complaint or cross-complaint *Page 231 
or their substance are set out. The error relied upon for reversal is the overruling of appellants' motion for a new trial, but the motion is not set out.
Judgment affirmed.
Blessing, C.J., not participating.
NOTE. — Reported in 47 N.E.2d 828.